Citation Nr: 0002501	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for adhesive 
pericarditis status post pericardial window, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for lumbosacral strain 
with a history of spondylolisthesis, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for duodenal ulcer, 
hiatal hernia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1962 to 
March 1967, and from February 1969 to February 1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in a December 1997 rating 
decision.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


History

This appeal stems from a January 1997 rating decision in 
which the RO confirmed and continued a 20 percent evaluation 
for lumbosacral strain with a history of spondylolisthesis; 
and a 10 percent evaluation for duodenal ulcer/hiatal hernia.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his disabilities are more disabling than currently 
evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources including the VA Medical Center.  A VA examination 
was conducted in November 1996.  Social Security 
Administration records were included in the file.  A personal 
hearing was conducted in July 1997 and at that time the 
hearing officer discussed the available and necessary 
evidence with the appellant and his accredited representative 
thus fulfilling any obligation under 38 C.F.R. § 3.103 
(1999).  Furthermore, there is no indication from the 
appellant or his representative that there is outstanding 
evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant and his wife testified before the RO in July 
1997, however his wife offered no evidence regarding the 
claims on appeal.  He was still being treated for his 
gastrointestinal problems and the medication fairly well 
controlled the problem.  A change in his medication had 
brought upon vertigo and so he returned to his other 
medication.  He takes the medication twice a day.  He still 
has reflux.  His back was still a problem for him and he had 
just completed about 6 months of physical therapy for it.  He 
was no longer dragging his left side like he had been doing 
and he could lift his left leg like he could not before.  He 
still had to be extremely careful about bending over.  When 
it went out he could not even get out of bed, dress himself, 
bathe himself or go to the toilet without assistance.  He 
almost always required a cane and always carried it with him 
because of his back and vertigo problems.  He has been told 
by his doctor not to work.  [A total rating for compensation 
based on individual unemployability was granted in a December 
1997 rating decision].  

In his Appeal to the Board of Veterans' Appeals, VA From-9, 
the appellant contended that the hiatal hernia caused 
persistent epigastric distress with regurgitation and 
pyrosis.  With regard to his back, he contended that he had 
only intermittent relief from the symptoms and during 
exacerbations his symptoms were definitely severe.  The 
problem limited his activities and it did not take much 
exertion for his back to get much worse.

VA Medical Center records from September 1995 documents the 
appellant's report that he was at a stable baseline in regard 
to chronic back pain and left-sided hemiparesis.  His left 
arm and leg pain was sometimes an ache and at times a 
shooting pain.  He had used a wheelchair-scooter for three 
years and could only walk with a cane.  On examination he was 
able to transfer out of the scooter easily with the use of 
the cane.  His abdomen was soft, non-tender, non-distended 
and with positive bowel sounds.  Left arm motor strength was 
decreased without pronator drift.  He had questionable 
decreased sensation to pinprick and vibration on the left 
lower extremity.  Sensation was otherwise intact.  Extremity 
pain and left hemiparesis was diagnosed.  He was currently 
stable.

On December 22, 1995 the appellant complained of pain in his 
lower back that shot down his legs and paralyzed him for 72 
hours.  He was left with residual weakness more so on the 
left.  He was using a scooter but was able to get on the 
examination table with a cane.  On examination, there was no 
vertebral tenderness.  His abdomen was soft, nontender, 
nondistended and bowel sounds were heard.  Straight leg 
raising test was negative for shooting pain bilaterally.  The 
examiner questioned a functional component to the radiating 
back pain with weakness.

On December 28, 1995 the appellant's complaint consisted 
predominantly of left-sided weakness.  With twisting injuries 
he had periods of paralysis in the lower extremities 
bilaterally.  He reported decreased sensation diffusely.  He 
had no bowel or bladder changes.  The last period of 
paralysis was a few weeks prior.  On examination his central 
nervous system was normal.  There was normal tone.  Sensation 
to sharp and dull was intact bilaterally.  There was 
questionable weakness in the left deltoid but on repeat 
testing the amount of weakness changed, from 3 to 5-.  He 
said he could not pull up his left foot but walked without 
footdrop.  Sensation to position and vibration was normal 
bilaterally in both lower extremities.  There was no pain 
with palpation of the lumbar spine.  Questionable weakness 
with subjective numbness that was probably functional was 
diagnosed.  

In February 1996 he reported for follow-up on his chronic 
back pain.  His muscle strength and pain levels were stable.  
Magnetic resonance imaging of the lumbar spine revealed a 
small left paracentral protrusion at L5-S1 with slight 
narrowing noted of the left L5 lateral recess.  There was 
disc desiccation at L4-5 and L5-S1.  He was using a scooter 
but was about to walk from the hall to the examination room.  
His abdomen was soft, nontender and nondistended.  

In May 1996 he complained of chronic low back pain with 
several episodes of total left leg paralysis and left-sided 
weakness.  Electromyographic studies showed no abnormality.  
Magnetic resonance imaging revealed a small left paraspinal 
disc bulge in the lumbar spine.  Notes from later in May 1996 
noted that the appellant was in a wheelchair but could walk 
with a cane.  On examination, his abdomen was soft, 
nontender, nondistended and bowel sounds were heard.  Chronic 
back pain was diagnosed.

In July 1996 he complained of muscle spasm while reaching.  
There was strong pain and weakness with relief after 
medication.  His abdomen was benign.  His examination was 
unchanged from previous examinations.  Later in July he was 
seen for complaints of left buttock and posterior thigh pain.  
He stated that his muscles felt tight.  He had no left lower 
extremity numbness or tingling, no bowel or bladder 
incontinence.  He denied a flare-up of back pain recently.  
He was minimally active and used a motorized wheelchair 
outside of his home.  He ambulated in the home and did no 
regular stretching or back exercises.  On examination he was 
using the motorized wheelchair but moved easily from the 
wheelchair to the examination table.  There were no anatomic 
abnormalities in his back or lower extremities.  There was no 
spinal or paraspinal tenderness, no left buttock tenderness, 
no greater trochanter or groin tenderness.  His left 
hamstring was tender and tight.  Straight leg raising caused 
hamstring pain but there was no back pain on either side.  
Left hamstring tightness secondary to immobility was 
diagnosed.

On a separate examination in July 1996 the appellant reported 
low back pain for 25 years with progressive left-sided 
weakness.  He reported 3 episodes of "complete paralysis" 
of the left side in the prior 18 months.  Left-sides weakness 
and sensory changes of unknown etiology were indicated.  
There was no central disease process revealed on magnetic 
resonance imaging.  It was unlikely that there was peripheral 
disease with normal muscle bulk and muscle tone and symptoms 
for 4 years.

Records from October 1996 reported pain radiating to his left 
great toe.  Sensation was normal, straight leg raising was 
positive at 40 degrees on the left and 50 degrees on the 
right.  Motor testing was decreased on the left.  Disc 
herniation at L5-S1 was suspected.

A VA examination was conducted in November 1996.  He 
complained of a lack of stamina and left-sided numbness with 
diaphoresis and nausea.  He reported constant chest pain that 
increased with exertion.  On examination he looked healthy.  
Idiopathic pericarditis was diagnosed several years prior, 
but the examiner opined that the pains across his chest were 
most likely not related to any cardiac causes.  An esophogram 
was conducted to rule-out esophagitis and gastroesophageal 
reflux disease.  The appellant had reported choking 
occasionally on liquids and solids.  The test revealed a 
transiently present small sliding hiatal hernia without 
evidence of reflux.  There was evidence of tertiary 
contractions in the distal third of the esophagus that 
suggested there was probably some occasional reflux.  Other 
laboratory testing was normal  His chest pain was said to be 
most likely due to the reflux, not cardiac origins.

In December 1996 he had 5/5 motor strength on the right and 
left lower extremity and he was grossly intact on his sensory 
and coordination examination.  His lumbar spine magnetic 
resonance imaging showed a mild paracentral disk bulge at L4-
5 that resulted in a mild narrowing of the left L5 lateral 
recess. This was possibly compromising the transversing left 
L5 nerve root.  Physical therapy was recommended.

In January 1997 notes, the appellant reported a 20 year 
history of chronic back pain and a 10 year history of upper 
and lower extremity left-sided weakness.  An electromyogram 
was consistent with L5 radiculopathy.  Physical therapy was 
helping greatly.  He had been using a scooter for 4 years.  
His back pain was slowly worsening with flare-ups becoming 
more frequent, however the physical therapy was making him 
more functional.  On examination he walked with a normal gait 
using a cane.  He removed his shoes and socks easily.  
Strength was 5/5 on the left side, reflexes were 2+ and 1+ in 
the lower extremities.  Straight leg raising test was 
negative and his hip examination was normal.  His back was 
nontender and there was good range of motion.  Low back pain 
with L5 radiculopathy was diagnosed.

In March 1997 he reported decreased pain and increased 
strength with physical therapy.  His abdomen was normal.  In 
June 1997 the appellant reported a dramatic improvement in 
his quality of life after physical therapy. 

In July 1997, he was doing physical therapy 3 times a week 
and it was helping a great deal with his low back pain, 
sciatica, as well as his left-sided weakness.  He was less 
dependent on the scooter.  Previous testing had demonstrated 
L5 radiculopathy.  Strength was 5/5 on the right and 4+/5 on 
the left upper and lower extremity, possibly 5/5.  Reflexes 
were 2+ and down going.  Sensation was intact on the right 
and the left.  The appellant was limping slightly on the left 
leg when he walked. 

REMAND

This appeal stems from a January 1997 rating decision in 
which the RO confirmed and continued a 30 percent evaluation 
for adhesive pericarditis status post pericardial window.  
The appellant is currently evaluated under Diagnostic Code 
7003 for pericardial adhesions.  The rating criteria for 
rating diseases of the cardiovascular system was revised in 
January 1998 and August 1998, after the December 1997 
Statement of the Case was issued.  The appellant has not been 
furnished with the revised rating criteria, and the VA 
examination of record is inadequate for rating purposes under 
the new rating criteria.  

The Board has reviewed the evidence and has been unable to 
locate an examination report that fully complies with the 
guidance established by the Court when evaluating orthopedic 
impairments or the digestive tract.  Accordingly, this claim 
is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should conduct 
an examination consistent with the 
revised rating criteria for Diagnostic 
Code 7003, including cardiac workload 
assessment reported in METs with 
indicated onset of dyspnea, fatigue, 
angina, dizziness or syncope, and left 
ventricular ejection fraction findings.

2.  The RO should schedule an orthopedic 
examination.  The claims file must be 
made available to the examiner.  It is 
requested that the examination report of 
the lumbar spine be sufficiently complete 
so as to comply with DeLuca.  The 
examiner should address the criteria 
contained in diagnostic codes 5292, 5293 
and 5295.  The report of examination 
should include a detailed account of all 
manifestations of lumbar spine pathology 
found to be present.  Special attention 
should be given to the presence or 
absence of pain, stating at what point in 
the range of motion any pain occurs and 
at what point pain prohibits further 
motion.  The examiner should describe any 
limitation of motion, instability and 
weakness, lack of normal endurance, 
functional loss due to pain, pain on use, 
weakened movement, excess fatigability, 
and incoordination.  If there is no pain, 
weakness, excess fatigability or 
incoordination, the facts must be noted 
in the report.  The examiner must obtain 
active and passive range of motion (in 
degrees), state if there is any 
limitation of function and describe it, 
and state the normal range of motion.  
All positive and negative findings must 
be recorded.  The veteran's neurologic 
function should be addressed.  If 
complaints are inconsistent with 
findings, that should be noted.

3.  The RO should obtain an examination 
report of the digestive tract that 
corresponds to the rating criteria.

4.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

5.  The RO should then evaluate the 
appellant's entitlement to an increased 
disability evaluation for adhesive 
pericarditis under the applicable 
provisions of 38 C.F.R. § 4.104; 
Diagnostic Code 7003 (1999) as amended.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

